Citation Nr: 0631812	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota



THE ISSUE

Entitlement to a separate 10 percent evaluation for the 
service-connected tinnitus is denied.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The Board notes that, in July 2004, the RO addressed five 
separate issues in a Statement of the Case.  However, the 
veteran has not responded with a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other statement constituting a 
Substantive Appeal to date.  Accordingly, these five issues 
are not presently on appeal.  38 C.F.R. § 20.202 (2006).  


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is already assigned 
a single evaluation of 10 percent.  


CONCLUSION OF LAW

The claim for a separate 10 percent disability rating for 
the service-connected tinnitus must be denied as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.87 including Diagnostic Code 6260 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that 
he is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in each ear.  


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of VCAA, which are now codified at 
38 C.F.R. § 3.159.  

The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in May 2003, after 
enactment of VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

In present case, the facts are not in dispute; the 
resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of separate ratings for bilateral tinnitus.  As 
explained in further detail, however, evidence of a 
bilateral disability would not change the outcome of the 
appeal.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  


Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In an April 2003 rating decision, the RO 
granted service connection for tinnitus and assigned a 
single 10 percent rating for this disorder pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

Significantly, Diagnostic Code 6260 was subsequently 
revised, effective on June 13, 2003, to provide that only a 
single 10 percent evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.  

In a November 2005 brief presentation, the veteran's 
representative asserted that separate evaluations for 
bilateral tinnitus were warranted in the present case.  In 
Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that (with regard to tinnitus) 38 C.F.R. § 4.25(b) 
allows for a separate evaluation for each service-connected 
disability arising from a single disease, unless otherwise 
provided.  

This decision, however, has since been reversed by the 
Federal Circuit to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which 
in this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  

The Federal Circuit similarly noted that there was no 
language in the applicable diagnostic criteria clearly 
indicating that dual evaluations were required.  Id.  

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted in this case must be rejected.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without legal merit, and the 
claim for a separate 10 percent disability evaluation for 
the service-connected tinnitus is denied by operation of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the 
Board should deny the claim on the ground of lack of legal 
merit).  


ORDER

The claim for a separate 10 percent evaluation for the 
service-connected tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


